81975: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26602: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81975


Short Caption:MORGAN VS. DIST. CT. HARVEST MGMT. SUB LLC C/W 80837Court:Supreme Court


Consolidated:80837*, 81975Related Case(s):77753, 78596, 80837


Lower Court Case(s):Clark Co. - Eighth Judicial District - A718679Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAaron M. MorganBryan A. Boyack
							(Richard Harris Law Firm)
						Benjamin P. Cloward
							(Richard Harris Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						


Real Party in InterestHarvest Management Sub LLCAndrea M. Champion
							(Bailey Kennedy)
						Sarah E. Harmon
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						


RespondentLinda Marie Bell


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/21/2020Filing FeeFiling fee paid. E-Payment $250.00 from Micah S. Echols.  (SC)


10/21/2020Petition/WritFiled Petition for Writ of Mandamus or Prohibition.  (SC)Y20-38574




10/21/2020AppendixFiled Appendix to Petition for Writ, Vols. 1 - 22.  (SC)20-38635




10/21/2020AppendixFiled Appendix to Petition for Writ, Vol. 23.  (SC)20-38637




12/16/2020Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. (SC)20-45540




01/07/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real party in interest shall have until January 27, 2021, to file and serve the answer to the petition for writ.  (SC)21-00463




01/27/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Extraordinary Writ Relief with Addendum.  (SC)21-02555




01/27/2021AppendixFiled Real Party in Interest's Appendix to Answer.  (SC)21-02558




02/03/2021MotionFiled Motion for Extension of Time to File Petitioner's Reply in Support of Petition for Writ of Mandamus (First Request).  (SC)21-03365




02/08/2021Order/ProceduralFiled Order Granting Motion.  Petitioner shall have until March 12, 2021, to file and serve the reply. Failure to timely file the reply may result in the waiver of the opportunity to file a reply.  (SC)21-03681




03/12/2021MotionFiled Petitioner's Motion for Extension of Time to File Reply in Support of Petition for Writ of Mandamus (Second Request). (SC)21-07324




03/16/2021Order/ProceduralFiled Order Granting Motion.  Petitioner shall have until March 19, 2021, to file and serve the reply.  (SC)21-07558




03/19/2021MotionFiled Petitioner's Motion for Extension of Time to File Reply in Support of Petition for Writ of Mandamus (Third Request). (SC)21-08073




03/22/2021Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus or Prohibition. (SC)21-08232




03/26/2021Order/ProceduralFiled Order Granting Motion. Petitioner's motion for a third extension of time to file a reply in support of the petition is granted. The reply was filed on March 22, 2021. (SC)21-08650




04/16/2021MotionFiled Petitioner's Motion to Consolidate. (Case No. 81975 and 80837)(SC)21-11147




05/13/2021Order/ProceduralFiled Order Granting Motions to Consolidate.  Nos. 80837/81975.  (SC)21-13718




09/14/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petitions DENIED." Herndon, J., with whom HARDESTY, C.J., joins, dissenting - EN BANC.   Nos. 80837/81975. (SC)21-26602




10/11/2021RemittiturIssued Notice in Lieu of Remittitur.   Nos. 80837/81975. (SC)21-29022




10/11/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.   Nos. 80837/81975. (SC)



Combined Case View